
	
		III
		110th CONGRESS
		2d Session
		S. RES. 425
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2008
			Mr. McConnell submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Making minority party appointments for the
		  110th Congress.
	
	
		That the following be the minority
			 membership on the following committees for the remainder of the 110th Congress,
			 or until their successors are appointed:
			Committee on armed
			 services:Mr. McCain, Mr. Warner, Mr. Inhofe, Mr. Sessions, Ms.
			 Collins, Mr. Chambliss, Mr. Graham, Mrs. Dole, Mr. Cornyn, Mr. Thune, Mr.
			 Martinez, and Mr. Wicker.
			Committee on banking, housing,
			 and urban affairs:Mr. Shelby, Mr. Bennett, Mr. Allard, Mr. Enzi,
			 Mr. Hagel, Mr. Bunning, Mr. Crapo, Mrs. Dole, Mr. Martinez, and Mr.
			 Corker.
			Committee on commerce, science,
			 and transportation:Mr. Stevens, Mr. McCain, Mrs. Hutchison, Ms.
			 Snowe, Mr. Smith, Mr. Ensign, Mr. Sununu, Mr. DeMint, Mr. Vitter, Mr. Thune,
			 and Mr. Wicker.
			Committee on
			 finance:Mr. Grassley, Mr. Hatch, Ms. Snowe, Mr. Kyl, Mr. Smith,
			 Mr. Bunning, Mr. Crapo, Mr. Roberts, Mr. Ensign, and Mr. Sununu.
			Committee on rules and
			 administration:Mr. Bennett, Mr. Stevens, Mr. McConnell, Mr.
			 Cochran, Mr. Chambliss, Mrs. Hutchison, Mr. Hagel, Mr. Alexander, and Mr.
			 Ensign.
			Committee on veterans'
			 affairs:Mr. Burr, Mr. Specter, Mr. Craig, Mr. Isakson, Mr.
			 Graham, Mrs. Hutchison, and Mr. Wicker.
			
